PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/201,140
Filing Date: 27 Nov 2018
Appellant(s): Flatebo et al.



__________________
David Breiner
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/15/2021.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 3/1/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	
Response to Prior Art
In response to appellant’s arguments pertaining to the various elements of the cited prior art, the Office reiterates what is further disclosed in the last office action dated 3/1/2021. It is clear from, and appellant admits as much, that Sears discloses a side pack (12) with a panel (at 12) located on a vehicle. See Fig. 1. The side pack (12) can also act as a sidewall to the vehicle. Id. Ultimately, the side packs of Sears are used for service vehicles that provide for a variety of businesses and attaching other equipment to the top of the side packs such as outriggers (col. 3, ll. 25-33). Sears further teaches the needs of customer can be met by using different configurations within the side packs (col. 7, ll. 46-49).   
Albrecht, which is drawn to a vehicle with a rail system, discloses using a channel (22) located on a panel (Fig. 1, at 12) of a sidewall (14) to a vehicle. See Figs. 1-14. Albrecht teaches that “the versatility of trucks can be enhanced by providing a See col. 1, ll. 13-15.  Moreover, Albrecht teaches different accessories are mounted via rails/elongated channels including tool boxes (Fig. 14) as well as different covers. Therefore applying the teachings of Albrecht would allow for additional accessories to be installed allowing more storage or attachment of accessories as desired.
Birnbaum, which is drawn to a rail system, simply discloses using multiple channels (18, 20) that can further stabilize/hold items like a toolbox (16). See Figs. 1 and 5; See also, St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (duplication of parts). And finally, Anderson, which is also drawn to a vehicle with a rail system, discloses further details of a channel with the details of a securing member. See Non-Final Office Action filed 3/1/2021. 
In view of the above, it remains the Office’s position that it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use channels, as disclosed by Albrecht and Birnbaum, on the side pack of Sears (Fig. 1, at 12). Such a configuration would allow for the attachment of more items like a toolbox (as disclosed by Albrecht) that would allow for the advantage of holding more items. In other words, the motivation to combine Albrecht/Birnbaum with Sears is to store more items on a vehicle.  

Response to Hindsight
In response to appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, Albrecht discloses that it was within the level of ordinary skill at the time the claimed invention was made to use channels on a vehicle in order to attach items like a toolbox to store more items. 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DEREK J BATTISTI/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
Conferees:
/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734    

/NATHANIEL E WIEHE/Supervisory Patent Examiner, Art Unit 3700                                                                                                                                                                                                                                                                                                                                                                                                           

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.